Citation Nr: 1723891	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  06-17 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for gout and arthritis to include as secondary to service-connected disability.

3. Entitlement to service connection for moles and a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Fleury Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from September 1980 to September 1984 and from May 1996 to February 1997.  The Veteran served during Peacetime and the Gulf War Era.  The Veteran received multiple awards and medals including the Army Commendation Medal and the Army Achievement Medal.  The Veteran had additional duty in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in part, denied service connection for depression, a skin condition - moles, and gout/arthritis.  The Veteran resides in Germany and this matter is currently under the jurisdiction of the RO for Foreign Claims located in Pittsburgh, Pennsylvania.

A May 2006 supplemental statement of the case continued denial for service connection for depression, gout and arthritis, and moles and a skin condition.  A June 2008 rating decision denied service connection for posttraumatic stress disorder.

The case was previously before the Board in June 2009, at which time the Board remanded the case for a VA examination to determine the current nature of the Veteran's current psychiatric pathology, including depression and PTSD; and to obtain relevant medical treatment records.

In a February 2016 supplemental statement of the case, the RO denied service connection for depression, for gout and arthritis, and for moles and a skin condition.  In a November 2016 supplemental statement of the case, the RO continued denial of service connection for an acquired psychiatric disorder, for gout and arthritis, and for moles and a skin condition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

I. Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression related to active service.  The Veteran contends that he has posttraumatic stress disorder and depression due to an automobile accident in service and due to work he performed while working in a hospital during service.

Service treatment records reflect that in July 1984, in a report of medical history the Veteran reported that he frequently had trouble sleeping and depression or excessive worry.  The Veteran complained of sleep walking, being very irritable when awakened, and he reportedly argued in his sleep.

An April 2005 psychiatry consult report reflected a diagnosis of depression.  A May 2007 mental health treatment records reflect a diagnosis of depression with anxiety and adjustment disorder with anxiety.

The Veteran was afforded a VA examination in August 2012.  The August 2012 examiner did not address the complaint of depression noted in service.  An adequate VA medical examination must consider the Veteran's pertinent medical history.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Because the examiner did not address the symptoms reported in service, the Board finds that a new VA examination is necessary to determine the nature and etiology of any current acquired psychiatric disorder.

II. Service Connection for Gout and Arthritis

The Veteran asserts that his current joint pain may be connected to gout or arthritis.  The Veteran is currently service-connected for cervical, thoracic and lumbar spine disabilities, and residuals of a fracture of the proximal third of the right tibia.  The assigned ratings include intervertebral disc syndrome of the thoracic and cervical spine, and mechanical low back pain.

A VA examination is necessary to ascertain the nature and etiology of gout and arthritis.

III. Service Connection for a Skin Condition

In a May 2007 statement, the Veteran asserted that he had mole-like growths all over his body, and he is concerned that they could be cancer or develop into cancer.  Service treatment records reflect that the Veteran was treated for folliculitis/ pseudofolliculitis barbae (PFB) in August 1983.  A 1996 service treatment record reflects that the Veteran was diagnosed with dermatitis on his hands.  A January 2004 service treatment records reflect that the Veteran reported he had moles.  An August 2004 reflects that the Veteran was diagnosed with mild dermatoheliosis and benign seborrheic keratosis (SK), and he had various benign skin lesions on his head and back.  As there is evidence of a skin condition in service and a current skin disability, a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain whether the Veteran has an acquired psychiatric disorder, to include posttraumatic stress disorder and depression, which is etiologically related to any incident of military service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. State whether the Veteran currently has posttraumatic stress disorder, according to DSM-V standards. 

b. The examiner should identify the confirmed stressor upon which the diagnosis of PTSD is based. 

c. For any acquired psychiatric disorder diagnosed, other than PTSD, the examiner should provide an opinion as to whether the disorder is at least as likely as not (50 percent or greater likelihood) related to active duty service.  The examiner should consider the service treatment records, which reflect the Veteran's report of depression in July 1984, and the post-service treatment records, which reflect diagnoses of depression, anxiety, and adjustment disorder.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

2. Schedule the Veteran for a VA examination to ascertain the current nature and etiology of the Veteran's claimed gout disability.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. Whether the Veteran has a current gout disability.

b. Whether it is at least as likely as not (50 percent or greater likelihood) that any gout disability is related to service.

c. Whether it is at least as likely as not (50 percent or greater likelihood) that any gout disability is proximately due to service-connected disability to include mechanical low back pain, intervertebral disc syndrome of the thoracic spine, intervertebral disc syndrome of the cervical spine, and/or residuals of fracture of the proximal third of the right tibia.

d. Whether it is at least as likely as not (50 percent or greater likelihood) that any gout disability is aggravated (permanently worsened) by service connected disability to include mechanical low back pain, intervertebral disc syndrome of the thoracic spine, intervertebral disc syndrome of the cervical spine, and/or residuals of fracture of the proximal third of the right tibia.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

3. Schedule the Veteran for a VA examination to ascertain the current nature and etiology of the Veteran's claimed arthritis disability.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. Whether the Veteran has a current arthritis disability.

b. Whether it is at least as likely as not (50 percent or greater likelihood) that any arthritis disability is related to service.

c. Whether it is at least as likely as not (50 percent or greater likelihood) that any arthritis disability is proximately due to a service-connected disability to include mechanical low back pain, intervertebral disc syndrome of the thoracic spine, intervertebral disc syndrome of the cervical spine, and/or residuals of fracture of the proximal third of the right tibia.

d. Whether it is at least as likely as not (50 percent or greater likelihood) that any arthritis disability is aggravated (permanently worsened) by a service-connected disability to include mechanical low back pain, intervertebral disc syndrome of the thoracic spine, intervertebral disc syndrome of the cervical spine, and/or residuals of fracture of the proximal third of the right tibia. 

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

4. Schedule the Veteran for a VA examination to ascertain the current nature and etiology of the Veteran's claimed skin disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. Whether the Veteran has a current skin disability.

b. Whether it is at least as likely as not (50 percent or greater likelihood) that any skin disability is related to service.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

5. Readjudicate the claim on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


